DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1, 5, 7-9, and 13-16 are pending.
Claims 1, 9, and 13 are currently amended.
Claims 1 and 9 are independent.

Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive.
Claim Objections
Regarding claims 1 and 9, the prior claim objections are withdrawn in view of the current amendments.
35 U.S.C. 112(b) Rejections
Regarding claim 1, the prior rejection based on the claim lacking proper antecedent basis for the limitation “a first aggregated action” is withdrawn in view of the current amendments.
Regarding claim 9, the prior rejection based on the claim reciting “an object manager” twice is withdrawn in view of the current amendments.
Regarding claim 9, the prior rejection based on the claim reciting “a plurality of project objects” twice is withdrawn in view of the current amendments.
Regarding claim 9, the prior rejection based on whether the second recitation of “user device” refers to a second user device or the previously recited “network-connected user device” is withdrawn in view of the current amendments.
Regarding claims 1 and 9, the prior rejection based on the limitation “aggregated action” being unclear is withdrawn in view of the current amendments.
35 U.S.C. 101 Rejections
Applicant’s arguments have been considered but are not persuasive.  The amendments are addressed to the extent that they apply to the currently amended claims.
Regarding representative independent claims 1 and 9, Applicant argues that the claims are directed to solving technical problems – specifically, “a preferred embodiment of the invention, a systematic ordering of available next actions”.  Applicant argues that the claims recite a processor, an algorithm and are clearly directed to solving the technical problem of, at least, ordering electronic documents in a new, non-obvious, and non-conventional way (see Remarks, pp. 18-19).
The argument is not persuasive.  The recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea. For instance, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.  Likewise, performance of a claim limitation using generic computer components does not preclude the claim limitation from being in the mathematical concepts grouping or the certain methods of organizing human activity grouping.  
Thus, the mere fact that the claim recites a processor performing an algorithm does not preclude the claim from reciting an abstract idea.  Examiner maintains that the mere nominal recitation of the computing products does not take the claim limitation out of the ‘certain methods of organizing human activity’ and ‘mental processes’ grouping.  Here, the claims recite limitations describe determining next actions for a queue/project, and, despite the computer recitations, still recite a mental process because one could practically, albeit less efficiently, perform the spread trading strategy in the human mind.  Additionally, the claims also fall under the grouping of “certain methods of organizing 
As per Applicant’s argument that the claims offer a technical solution to a technical problem, Examiner respectfully disagrees.  In determining whether a claim integrates a judicial exception into a practical application under Step 2A Prong Two, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field.  In making this determination, examiners should determine whether there is a technical explanation as to how to implement the invention in the specification.  Here, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  Indeed, Applicant’s specification discloses that “at least some of the features or functionalities of various embodiments disclosed herein may be implemented on one or more general-purpose computers associated with one or more networks” (see para. 0050, emphasis added).  Thus, the limitations drawn to the computers performing the calculations are not indicative of integration into a practical application because they merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05(f)) and generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP (2106.05(h)).
Applicant further argues that the claims should be found eligible in view of Example 37 of the USPTO “Subject Matter Eligibility Examples: Abstract Ideas”.  However, the argument is not persuasive.  Applicant argues that creating an ordered list of documents is akin to the arrangement of icons disclosed in Example 37 and further argues that the system allows for user and project restrictions and rules as 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 7-9, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 1 is directed to a “system for ordering documents within a next action queue”. 
Claim 1 is directed to the abstract idea of determining available next actions in a queue.  As per the specification, the ordering of available next actions may be used to determine next actions for parties on a construction project.   The determination of next actions in a queue/project is grouped under “certain methods of organizing human activity…commercial interactions/managing interactions between people” as well as “mental processes” in Step 2A Prong One of the eligibility framework (see MPEP 2106.04 II). The claim recites:
1. (Currently amended) A system for ordering documents within a next action queue comprising: 
a network-connected next-action queue computer comprising at least a processor and a memory and further comprising programmable instructions, the instructions, when executed by the processor, cause the processor to:
receive a plurality of project objects from a plurality of user devices and storing the plurality of project objects into a user configuration database, wherein each project object comprises one or more fields, and wherein at least one document is associated with each project object;
receive one or more rules from a server and store the one or more rules into a rules database; 
receive one or more user restrictions from the plurality of user devices and store the one or more user restrictions into the user configuration database;
calculate a deadline for a first document associated with a first project object of the plurality of project objects by:
comparing the one or more fields of the first project object with a set of fields required for the deadline calculation; 
formulating, upon detection of a missing field within the one or more fields of the first project object, a presumption for the missing field based on one or more of: one of the other fields of the first project object; one or more fields of a second project object of the plurality of project objects, wherein the second project object includes at least one field that matches at least one field of the first project object; a portion of one or more user restrictions associated with the first project object; and data received from one of the plurality of user devices; and
calculating the deadline using the one or more fields of the first project object and the presumption for the missing field; 
add the first project object and the first document to the next-action queue, wherein the first project object is ordered within a plurality of project objects in the next-action queue based on an aggregation of at least a portion of the one or more rules and at least a portion of the one or more user restrictions;
display the next-action queue on an interface associated with one of the plurality of user devices; 
batch at least a portion of the plurality of project objects into a batch for delivery 3wherein an order of the ordered batch is based on the deadlines associated with the plurality of project objects; and
deliver the documents associated with each of the project objects within the ordered batch upon a trigger.  
The limitations delineated in bold above describe ordering of available next actions in a queue/project.  Accordingly, the claim recites an abstract idea (Step 2A Prong One: Yes).
This judicial exception is not integrated into a practical application because, when analyzed under Step 2A Prong Two, the additional elements of the claim, including “network-connected next-action queue computer”, “user devices”, “user-configuration database”, and “rules database” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of determining available next actions in a queue/project.
Accordingly, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception (Step 2A Prong Two: No).
When analyzed under Step 2B (see MPEP 2106.05), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself (Step 2B: No). Viewed as a whole, the combination of elements recited in the claims merely describe the concept of determining available next actions in a queue/project using computer technology (e.g. computer, user devices, and databases). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Therefore, claim 1 is not patent eligible.
Independent claim 9 is directed to the method which representative system claim 1 performs. The claim recites substantially similar limitations to claim 1 and is rejected accordingly.  Dependent claims 5, 7-8, and 13-16 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ERIC T WONG/Primary Examiner, Art Unit 3692